United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James E. Anderson, for the appellant
Office of Solicitor, for the Director

Docket No. 13-1095
Issued: January 28, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 3, 2013 appellant, through his representative, filed a timely appeal from the
Office of Workers’ Compensation Programs’ (OWCP) decision dated October 12, 2012 which
denied his claim for an emotional condition. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he developed an
emotional condition in the performance of duty.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 15, 2010 appellant, then a 51-year-old supervisor of air traffic controller, filed a
traumatic injury claim alleging that on April 14, 2010 he developed an emotional condition. He
received a telephone call from his supervisor, Mark Rios, notifying him that he was being
reassigned to another office. Appellant was on annual leave attending a birthday lunch in his
honor when he received the call. Mr. Rios asked him to join a telephone conference that would
address his involuntary reassignment from a staff manager position to an operational manager
position in the Everglades area. Appellant stated that he was shocked as this was the first he
learned of this. He told Mr. Rios of a variety of personal and ethical professional issues involved
in the situation. As a result of the 20-minute discussion, appellant asserted that his heart began
beating rapidly, he felt flushed and faint, started sweating and felt dizzy. He went to his doctor
after the call. At the doctor’s office, appellant received a voice mail message from Mr. Rios who
asked him to join a 2:00 p.m. telephone conference. Mr. Rios spoke with the Acting Air Traffic
Manager and the Human Resources Manager and appellant would be reassigned to an
operational manager position in the Westside Coastal area. Appellant stated that he could not
join the conference call due to his condition. He stated that the “indiscriminate reassignments,”
within two hours and with no explanation given had exacerbated his symptoms. Appellant
stopped work on April 15, 2010.
On April 23, 2010 OWCP asked appellant to submit additional evidence with a detailed
description of the employment incidents that contributed to his claimed illness.
Appellant submitted an April 15, 2010 statement from Peter Gulio, a friend, who was at
the birthday lunch when appellant received Mr. Rios’ call. Mr. Gulio noted that appellant was
shaken and became upset. Appellant reported that he was being reassigned to a site where he
would be supervising his ex-spouse, her paramour and her paramour’s ex-spouse. He submitted
a May 5, 2010 letter to Terry Van Dyne, air traffic control manager, requesting that he stay at his
current job. Appellant noted that his ex-spouse was an air traffic control specialist in the Miami
center and her paramour and his ex-spouse were also air traffic control specialists. He alleged
the assignment would negatively impact the performance of his duties. Further, his supervision
of these individuals was prohibited by the employing establishment ethics standards.
In a May 10, 2010 statement, appellant reiterated that his illness resulted from being
advised that he was being reassigned from his job as support manager, safety and quality control,
to an operations position without consultation and where he would be responsible for supervision
of his former spouse, her paramour and his former spouse. He asserted that this violated
employing establishment ethical standards and could result in disciplinary action against him.
Appellant alleged that he was not fully informed of the reasons for reassignment and his interests
were not considered. He acknowledged that Mr. Rios left a message for him after the initial call
on April 14, 2010 and advised him that the acting air traffic manager and human resource
manager considered his concerns and changed his assignment to an operational manager in the
Westside coastal area. Appellant submitted medical notes dated April 27 to May 9, 2010 from
Dr. Daniel Collins, a psychiatrist, who diagnosed adjustment disorder after appellant was
reassigned to another position at work.

2

In an undated statement, Mr. Rios contended that appellant overreacted to the new work
assignment that was based on employing establishment needs. After weeks of research and
discussion with managers about improving air traffic service by aligning the manager strengths
to the facility needs, he advised appellant of the announcement by telephone because he was on
annual leave. Mr. Rios noted that three other managers were reassigned to the same level
management position at the same location in Miami, Florida. Appellant was advised that he was
being reassigned from support manager to operations manager for the Everglades area, an area of
specialization located in the control room of the same building where he was assigned for many
years. When appellant was informed about the reassignment, he was concerned about being a
single parent, nepotism in the control room, and his ex-spouse working in the coastal area and an
issue that he had with another employee assigned to the Everglades area. Mr. Rios advised
appellant that on April 14, 2010 all second-level managers would be briefed on the pending
reassignments at a 2:00 p.m. teleconference. Mr. Rios briefed the air traffic manager and support
manager for administration about appellant’s concerns and his assignment was changed to the
Westside coastal area which affected the movement of other managers. He telephoned appellant
of the change in assignments but there was no answer so he left a voice message. Appellant did
not respond or participate in the teleconference. Mr. Rios noted that the employing
establishment policy on nepotism did not exclude ex-spouses, although common sense was
applied. Appellant was assigned to the Westside area where he would not have any involvement
with his ex-wife or the other employees. He noted that over several months, the employing
establishment assessed its needs and the changes required that would support its mission. It was
decided to split its two areas of operation into separate areas. Mr. Rios noted that all managers
were advised of the decision on March 5, 2010 and that it would involve reassignments to meet
mission objectives. Managers were requested to advise of their interest. Appellant attended an
April 8, 2010 manager’s meeting that advised of the reasons for potential movements. On
April 14, 2010 a second-level manager’s meeting was held to announce a three-phased approach
to the changes. Mr. Rios noted that the reassignment of managers was not a new concept and
managers were moved around within a facility to meet mission requirements. In this case,
several managers needed to be moved and it was not the first time appellant was reassigned.
Mr. Rios stated that the reassignment did not impact appellant’s grade or salary and provided an
opportunity to gain additional salary due to premium pay. An April 15, 2010 memorandum from
Mr. Van Dyne, acting air traffic manager, noted the assignment changes for appellant and other
managers.
In a June 4, 2010 decision, OWCP denied appellant’s claim for an emotional condition.
It found that he failed to establish a compensable work factor as the cause of his claimed
condition.
On November 20, 2010 appellant requested reconsideration. He stated that he returned to
work on July 12, 2010 under threats of termination. Appellant asserted that the employing
establishment issued an erroneous personnel action by reassigning him; did not fully inform him
why he would be reassigned; and that the reassignment was arbitrary, capricious and
unreasonable. In an October 12, 2010 report, Dr. Collins diagnosed chronic adjustment disorder
that occurred after appellant was informed of his reassignment.
In a January 25, 2011 letter, Denise Wallace, an employing establishment program
consultant, advised that the employing establishment had acted in accord with its policies. On

3

January 20, 2011 Janice Deak, acting executive officer, noted that since appellant’s return to
duty in Miami on July 2010, he had a great working relationship with the personnel of the
Westside coastal area with no negative feedback. In a January 18, 2011 memorandum, Mr. Rios
noted that in the months leading up to April 14, 2010, there was an announcement of six
management reassignments. The air traffic manager made an assessment of the facility needs
and determined that changes were required to support the mission to place the right people at the
right place in the best interest of the mission. Mr. Rios noted support managers were advised of
the reassignment on March 5, 2010 and asked to provide feedback. On April 6 and 8, 2010
meetings were held and attendees were advised of the potential relocations. Appellant obtained
some information on the pending movement prior to the official announcement. Mr. Rios stated
that there were no secrets in the building and appellant was told by a peer he was being
considered for reassignment. He noted that Mr. Van Dyne changed appellant’s assignment from
one operational area to another because of appellant’s personal concern about working with his
ex-wife. Appellant’s allegation that he returned to work on July 12, 2010 under threat of
termination was untrue, noting that he was asked to provide updates as to when he would return
to work. Mr. Rios noted that appellant was advised on March 5, 2010 of the possible
reassignment of support specialist staff and this included second-level managers. Appellant
responded by e-mail on March 9, 2010 expressing interest in his reassignment and that of his
staff.
An April 14, 2010 record of conference documented Mr. Rios calling appellant to inform
him that he was being reassigned to the Everglades area and of a second-level managers’
meeting at 2:00 p.m. announcing reassignments. Mr. Rios informed Mr. Van Dyne about
appellant’s ex-wife and that his ex-wife had a relationship with an employee in the Everglades
area. Mr. Rios took this new information into consideration and made an adjustment to assign
appellant to the Westside coastal area. In a May 19, 2010 memorandum, Mr. Van Dyne stated
that appellant’s reassignment was not against employing establishment policy or arbitrary. He
noted that management reserved the right to assign work and make administrative relocations. A
May 1, 2006 conversation record noted appellant’s agreement with and concerns about a prior
transfer. A May 18, 2010 e-mail from Mike Walborn noted that he had a conversation with
appellant in March or April 2010 in which appellant advocated that support managers band
together to stop front office “bullshit” regarding reassignments.
Appellant returned to work allegedly under a threat of termination on May 19, 2010 from
Mr. Van Dyne. He asserted that he was required to provide exhaustive information from a
disciplinary review of himself and subordinates relating to compensatory time from six years
earlier and was suspended for five days for failure to follow instructions even after providing
evidence of employing establishment approval of compensatory time. Appellant asserted that he
was demoted from supervisory air traffic control specialist (operations manager) to front line
manager with a drop in pay and was threatened with additional demotions and disciplinary action
and subject to an investigation initiated by Mr. Van Dyne on June 24, 2010. He submitted a
June 1, 2010 request for ethical appropriateness of his reassignment to an operations manager
position at the Miami center. Appellant submitted a January 15, 2011 letter reiterating his
allegations.
In a decision dated March 4, 2011, OWCP denied modification of the June 4, 2010
decision.

4

On February 28, 2012 appellant requested reconsideration and reasserted that no
notification of the pending reassignments was made prior to April 14, 2010. He submitted an
October 5, 2010 Merit Systems Protection Board, Atlanta Regional Office decision. In a
March 17, 2011 statement, John Mineo, an employing establishment manager at the time of the
2010 reassignments, noted that at no time prior to the April 14, 2010 official announcement was
any support manager advised that they were considered for reassignment to an operational
manager position. Appellant submitted a June 11, 2010 e-mail from Jorge Rivera, a union
representative, who alleged that the assignment of appellant to the operations manager of the
Westside area violated an ethics guideline. A June 21, 2010 memorandum from Mr. Van Dyne
noted that appellant was in no greater position to evaluate, impact performance ratings,
recommend promotions or discipline as an operations manager than he was as a support manager
for safety. A February 25, 2012 report from Dr. Collins diagnosed adjustment disorder and
opined that the April 14, 2010 work incident caused appellant’s psychiatric condition.
In a March 16, 2012 decision, OWCP denied appellant’s request for reconsideration on
the grounds that it was untimely filed. In a decision dated August 8, 2012, it vacated the
March 16, 2012 decision. OWCP determined that the March 4, 2011 reconsideration request
was timely filed and appellant had submitted relevant new evidence.
Appellant submitted an April 23, 2010 memorandum from Mr. Van Dyne who informed
him of his reassignment to Westside, effective June 6, 2010. He would assume the duties of
operations manager and the change was made to enhance the efficiency of the Miami operation
center and was in the best interest and met the needs of the employing establishment. Appellant
submitted a March 28, 2011 statement from Charlyn Davis who noted participating in a
managers meeting in 2010. She did not remember having a discussion with support managers or
operation managers regarding staff movement.
The employing establishment submitted a September 11, 2012 memorandum from
Mr. Rios who noted that Ms. Davis’ March 28, 2011 statement was in conflict with a March 5,
2010 e-mail that he provided, in which she recalled participating in a support managers’ meeting
and expressed interest in moving between the operations manager and support managers
positions. With regard to appellant’s reassignment from operations manager to the support
manager position, Mr. Rios noted that in December 2011 senior management requested that
appellant assume a support managers’ position. In March 2012, he was advised that if he wanted
to stay in the support manager’s position he would have to be reassigned. On March 9, 2012
appellant responded that he wanted to remain in the support manager’s position with an
operations manager position description and, in September 2012, he was officially reassigned to
the support manager position and was not harmed in any way. A March 9, 2010 e-mail from
appellant noted his preference and that of his staff regarding their assignments.
In a merit decision dated October 12, 2012, OWCP denied appellant’s claim. It found
that the claimed emotional condition did not arise in the performance of duty. It found that he
did not establish any compensable work factors.

5

LEGAL PRECEDENT
To establish an emotional condition in the performance of duty, a claimant must submit
the following: (1) medical evidence establishing that he or she has an emotional or psychiatric
disorder; (2) factual evidence identifying employment factors or incidents alleged to have caused
or contributed to the condition; and (3) rationalized medical opinion evidence establishing that
the identified compensable employment factors are causally related to the emotional condition.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,3 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.4 When an employee experiences emotional stress in carrying out his or
her employment duties, and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.5 Allegations alone by a claimant
are insufficient to establish a factual basis for an emotional condition claim.6 Where the claimant
alleges compensable factors of employment, he or she must substantiate such allegations with
probative and reliable evidence.7 Personal perceptions alone are insufficient to establish an
employment-related emotional condition.8 On the other hand the disability is not covered where
it results from such factors as an employee’s fear of a reduction-in-force or his or her frustration
from not being permitted to work in a particular environment or to hold a particular position.9
ANALYSIS
Appellant alleged that on April 14, 2010 he was informed he would be reassigned from a
support manager’s position to an operation manager position in the Everglades area. He
objected, noting that he would be supervising his ex-spouse, her paramour and the paramour’s
2

George H. Clark, 56 ECAB 162 (2004).

3

28 ECAB 125 (1976).

4

See Robert W. Johns, 51 ECAB 137 (1999).

5

Lillian Cutler, supra note 3.

6

J.F., 59 ECAB 331 (2008).

7

M.D., 59 ECAB 211 (2007).

8

Roger Williams, 52 ECAB 468 (2001).

9

See Lillian Cutler, supra note 3.

6

ex-spouse which would put him at risk over allegations of partiality. Appellant alleged that on
May 19, 2010 Mr. Van Dyne threatened to terminate him from employment so he returned to
work. Prior to April 14, 2010, the employing establishment did not inform staff of the potential
for managers to be reassigned and he contended that his reassignment would result in a violation
of ethical rules and conduct. The Board will review whether the alleged incidents are
compensable employment factors under the terms of FECA. Appellant has not attributed his
emotional condition to his regular or specially assigned duties. Therefore, he has not alleged a
compensable factor under Cutler.10
In Thomas D. McEuen,11 the Board held that an employee’s emotional reaction to
administrative actions or personnel matters taken by the employing establishment is not covered
under FECA as such matters pertain to procedures and requirements of the employer and do not
bear a direct relation to the work required of the employee. The Board noted, however, that
coverage under FECA would attach if the facts surrounding the administrative or personnel
action established error or abuse by employing establishment superiors in dealing with the
claimant. Absent evidence of such error or abuse, the resulting emotional condition must be
considered self-generated and not employment generated. In determining whether the employing
establishment erred or acted abusively, the Board has examined whether the employing
establishment acted reasonably.12
On April 14, 2010 Mr. Rios informed appellant by telephone that he would be reassigned
from a support manager position to an operation manager’s position in the Everglades area. The
Board has held that denials by an employing establishment of a request for a different job,
promotion or transfer are not compensable factors of employment as they do not involve the
employee’s ability to perform his or her regular or specially assigned work duties but rather
constitute his or her desire to work in a different position.13 The employing establishment denied
appellant’s allegations and explained how it took his concerns into consideration in reassigning
him to a different location. Mr. Rios noted that appellant was reassigned based on employing
establishment needs after weeks of research and discussion with managers about improving air
traffic service delivery. Three other managers at the same location were also reassigned.
Mr. Rios noted that when appellant raised concerns of being a single parent of potential nepotism
in the control room with proximity to his ex-spouse, an adjustment was made to assign appellant
to the Westside coastal area. Mr. Rios noted that the employing establishment’s policy on
nepotism did not exclude ex-spouses from working together. Appellant did not submit sufficient
evidence to establish that the employing establishment erred or acted abusively with regard to his
allegations. The employing establishment reassigned appellant consistent with its policies and
considered his concerns. Thus appellant has not established administrative error or abuse in this
administrative action and it is not compensable under FECA.
10

See id.

11

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991).

12

See Richard J. Dube, 42 ECAB 916, 920 (1991).

13

Donald W. Bottles, 40 ECAB 349, 353 (1988). See Robert Breeden, 57 ECAB 622 (2006) (an employee’s
dissatisfaction with being transferred constitutes frustration from not being permitted to work in a particular
environment or to hold a particular position and is not compensable).

7

Appellant asserted that, prior to the April 14, 2010 telephone call, the employing
establishment did not inform the staff of the potential for managers to be reassigned. He also
asserted that his assignment would violate ethical rules of conduct. The Board notes that
Mr. Rios explained that, over the previous months, the air traffic managers made an assessment
of the facility needs and future changes required to support the agency’s mission. He noted that
all managers were advised that the decision would involve the reassignment of second level
managers on March 5, 2010 and asked to advice of their interest. In a March 9, 2010 e-mail,
appellant noted his interest and that of his staff in the reassignment. On April 6 and 8, 2010
meetings were held and managers were advised of the reasons for the reassignments. On
April 14, 2010 a second-level managers’ meeting was held to announce a three-phased approach
to the process. Mr. Rios noted that the reassignment of managers was not a new concept and
they were moved around within a facility to meet employing establishment mission
requirements. He noted that appellant’s reassignment would not violate any ethical rules of
conduct. The Board notes that the assignment of work is an administrative function.14 The
manner in which a supervisor exercises his or her discretion generally falls outside the ambit of
FECA absent evidence of error or abuse. Appellant’s disagreement or dislike of the managerial
reassignments is not compensable.15 The Board finds that appellant has not offered sufficient
evidence to establish error or abuse regarding his work reassignments. The evidence does not
establish that the employing establishment acted unreasonably.16 Appellant has not established
administrative error or abuse in the performance of these actions and therefore they are not
compensable under FECA.
Appellant asserted that on May 19, 2010 Mr. Van Dyne threatened to terminate him if he
did not start his new assignment. He asserted that he was required to provide exhaustive
information from a disciplinary review relating to compensatory time from six years prior and
was suspended for five days for failure to follow instructions. Appellant alleged that he was
demoted from supervisory air traffic control specialist (operations manager) to a front-line
manager. He was threatened with additional demotions and disciplinary action and subject to an
investigation by Mr. Van Dyne on June 24, 2010. His allegation that the employing
establishment improperly threatened to discipline him relates to administrative or personnel
matters unrelated to his regular or specially assigned duties and does not fall within the coverage
of FECA.17 Although the handling of disciplinary actions and evaluations are generally related
to the employment, they are administrative functions of the employer and not duties of the
employee.18 The record, as noted above, fails to establish that appellant was disciplined.
Mr. Rios stated that appellant’s allegation that he returned to work on July 12, 2010 under threat
14

Donney T. Drennon-Gala, 56 ECAB 469 (2005).

15

See Barbara J. Latham, 53 ECAB 316 (2002); see also Peter D. Butt Jr., 56 ECAB 117 (2004) (allegations
such as improperly assigned work duties, which relate to administrative or personnel matters, unrelated to the
employee’s regular or specially assigned work duties do not fall within the coverage of FECA).
16

D.L., 58 ECAB 217 (2006).

17

See Janet I. Jones, 47 ECAB 345, 347 (1996), Jimmy Gilbreath, 44 ECAB 555, 558 (1993); Apple Gate, 41
ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 1266-67 (1988).
18

Id.

8

of termination was untrue. In a May 19, 2010 memorandum, Mr. Van Dyne noted that
employing establishment management reserved the right to assign work. Absent evidence of
error or abuse, appellant’s disagreement or dislike of his reassignment is not compensable.19 The
Board finds that appellant has not submitted sufficient evidence to establish error or abuse.
Appellant has not established administrative error or abuse in the performance of these actions
and therefore they are not compensable under FECA.
To the extent that appellant alleged that Mr. Van Dyne threatened to terminate him if he
did not return to work, the Board has recognized the compensability of verbal abuse and threats
in certain circumstances. This does not imply, however, that every statement uttered in the
workplace will give rise to coverage under FECA.20 The Board finds that the facts of the case
does not support any specific incidents of verbal abuse or threats. Appellant provided no
corroborating evidence, or witness statements to establish his allegations at a particular time and
place.21 The employing establishment denied any inappropriate actions. There is no
corroborating evidence to support that any interaction with appellant by Mr. Van Dyne or others
rises to the level of a compensable employment factor.22
Consequently, appellant has not established his claim for an emotional condition as he
has not attributed his claimed condition to any compensable employment factors.23 He may
submit new evidence or argument with a written request for reconsideration to OWCP within one
year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through
10.607.
On appeal appellant, through counsel, submitted a brief reiterating his allegations,
asserting that he has established error or abuse on the part of the employing establishment. The
Board has reviewed the entire case record and all the documents appellant submitted in support
of his claim as well as the employing establishment’s responses. As explained above, the Board
finds that appellant has not established his claim for an emotional condition as he has not
attributed his claimed condition to any compensable employment factors.
CONCLUSION
The Board finds that the evidence fails to establish that appellant sustained an emotional
condition in the performance of duty.

19

See Barbara J. Latham, 53 ECAB 316 (2002).

20

Charles D. Edwards, 55 ECAB 258 (2004).

21

See William P. George, 43 ECAB 1159, 1167 (1992) (claimed employment incidents not established where
appellant did not submit evidence substantiating that such incidents actually occurred).
22

See Judy L. Kahn, 53 ECAB 321 (2002) (the fact that a supervisor was angry and raised her voice does not, by
itself, support a finding of verbal abuse).
23

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496 (1992).

9

ORDER
IT IS HEREBY ORDERED THAT the October 12, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 28, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

